Citation Nr: 0210106	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for (or a separate 
evaluation for) recurring left pelvic pain (most recently 
diagnosed as associated with service-connected chronic 
prostatitis, and formerly characterized as hip/leg 
disability).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active naval service from October 1986 to 
December 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1995 San Diego Regional Office 
(RO) decision which, among other things, granted service 
connection for lumbosacral strain with degenerative changes 
and chronic prostatitis, and denied service connection for 
"leg, left, limitation of flexion."  The veteran has since 
clarified the "leg, left, limitation of flexion" disability 
as being between his thigh and his buttocks, and the RO has 
recharacterized the issue as entitlement to "a separate 
evaluation for recurring left pelvic pain (formerly left 
hip/leg disability)."  In March 2001, the RO attempted to 
resolve this issue by assigning a 10 percent rating for 
service-connected prostatitis, formerly rated noncompensable.


REMAND

With respect to his pelvic and buttock pain, the veteran in a 
January 1996 VA Form 9 wrote, "I seek a 10 percent rating 
until someone diagnoses my problems and helps me to establish 
a course to get over the symptoms."

In April 1997, a VA examiner attributed the veteran's pelvic 
pain in the areas of the tailbone and hamstring to his 
chronic prostatitis.  After receiving additional medical 
evidence pertaining to the severity of the veteran's chronic 
prostatitis, the RO in March 2001 attempted to resolve the 
issue on appeal by assigning the veteran's "chronic 
prostatitis (also claimed as chronic pelvic pain),"an 
increased rating of 10 percent, effective June 14, 1999.  In 
April 2001, the RO asked the veteran to return an attached 
appeal cancellation notification, if he was satisfied with 
the foregoing.  The veteran did not sign and return the 
appeal cancellation notification.  

No supplemental statement of the case on the issue of service 
connection for, or a separate evaluation of, recurring left 
pelvic pain has been issued since May 1999.  New evidence has 
been received since that time and the issue has been 
readjudicated.  The RO should issue a supplemental statement 
of the case to the veteran.  See 38 C.F.R. § 19.31.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be provided a 
supplemental statement of the case that 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.  If the RO considers the 
benefit sought on appeal as having been 
granted, the RO should state its reasons 
for so finding in the supplemental 
statement of the case, thus giving the 
veteran an opportunity to determine if he 
accepts the RO's reasoning or to 
otherwise respond to, or disagree with, 
that finding.

If the benefits sought on appeal are not granted, the case 
should then be returned to the Board for final appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


